Citation Nr: 1126298	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-07 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a service connected disability.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a left hip disorder, to include as secondary to a service connected disability.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a right shoulder disorder.  

5.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for left leg length discrepancy (previously described as a left leg disorder).

6.  Entitlement to an evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

The Veteran had active service from February 1941 to July 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions dated in October 2006, February 2009 and November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the benefits sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below.



FINDINGS OF FACT

1.  A cervical spine disorder was not manifested during service, or for many years thereafter, and no currently diagnosed cervical spine disorder is shown to be causally or etiologically related to service.

2.  A right hip disorder was not manifested during service, or for many years thereafter, and no currently diagnosed right hip disorder is shown to be causally or etiologically related to service or to a service connected disability.  

3.  An unappealed January 2004 rating decision denied service connection for a left hip disorder.

4.  The evidence associated with the claims file subsequent to the January 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left hip disorder and raises a reasonable possibility of substantiating the claim.

5.  A left hip disorder was not manifested during service, or for many years thereafter, and no currently diagnosed left hip disorder is shown to be causally or etiologically related to service or to a service connected disability.  

6.  An unappealed February 2003 rating decision denied service connection for a right shoulder disorder.  

7.  The evidence associated with the claims file subsequent to the February 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disorder and raises a reasonable possibility of substantiating the claim.  

8.  A right shoulder disorder was not manifested during service, or for many years thereafter, and no currently diagnosed right shoulder disorder is shown to be causally or etiologically related to service.  

9.  An unappealed May 2005 rating decision denied service connection for left leg length discrepancy (previously denied as a left leg disorder). 

10.  The evidence associated with the claims file subsequent to the May 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for left leg length discrepancy and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  A right hip disorder was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred, and is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The January 2004 rating decision, which denied service connection for a left hip disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

4.  The evidence received subsequent to the January 2004 rating decision is new and material, and the claim for service connection for a left hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  A left hip disorder was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred, and is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

6.  The February 2003 rating decision, which denied service connection for a right shoulder disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

7.  The evidence received subsequent to the February 2003 rating decision is new and material, and the claim for service connection for a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

8.  A right shoulder disorder was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

9.  The May 2005 rating decision, which denied service connection for left leg length discrepancy (previously denied as a left leg disorder), is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

10.  The evidence received subsequent to the May 2005 rating decision is not new and material, and the claim for service connection for left leg length discrepancy is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2006, September 2006 and October 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the Veteran's service, VA and private treatment records have been obtained.  The record before the Board also contains reports of VA examinations that address the etiology of the disorders the Veteran contends should be service connected.  In addition the Veteran presented testimony at a hearing before the undersigned in support of his claims.

Lastly, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that the disorders he is seeking to have recognized as service connected disabilities are either related service, or more specifically the trauma he sustained in combat, or to a service connected disability.

Applicable law provides that service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain:  (1) Medical evidence of a current disability, (2) medical evidence or in certain circumstances, lay testimony, of an inservice incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or a relationship between a current disability and the inservice disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to the three claims that have previously been considered and denied by the VA, the Veteran was notified of those decisions and of his appellate rights by way of letters dated in February 2003 (right shoulder), February 2004 (left hip), and May 2005 (left leg) but did not appeal those decisions.  Those decisions are now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.

Cervical Spine Disorder

In a statement from the Veteran dated in August 2009, he requested service connection for a cervical spine disorder as secondary to the blast injury he sustained during service.  At this point, the Board observes that the RO, in the July 2010 Statement of the Case, construed the Veteran's claim for service connection for a cervical spine disorder as being encompassed in his previously considered and denied claim for service connection for a back disorder that was addressed in the May 2005 rating decision.  However, a review of that rating decision discloses that it only addressed the lumbar spine.  As such, the Board finds that it was not appropriate to combine the two segments of the spine as being encompassed in one claim and requiring the submission of new and material evidence.  In any event, the RO did determine that new and material evidence had been submitted, reopened the claim and considered the claim on the merits.  Under these circumstances, the Board finds that the Veteran was not prejudiced by the RO's adjudication of his claim for service connection for a cervical spine disorder.

Turning to the evidence of record, the Veteran's service treatment records do document that he sustained a blast injury as he contends.  These records show that in March 1943 he sustained injuries when he was hurled a distance of 40 feet by an exploding shell.  However, these treatment records, as well as the Veteran's other service treatment records, including the report of the physical examination performed in July 1945 in connection with his discharge from service, contain no evidence of complaints, treatment or diagnosis pertaining to the cervical spine. 

Medical records dated following the Veteran's separation from service begin with a report of a VA examination performed in July 1946.  As was the case with the Veteran's service treatment records, this examination report also contains no evidence of complaints, treatment or diagnosis pertaining to the cervical spine.  The earliest reference to the neck or cervical spine appears to be contained in a VA treatment record dated in May 2004 when the Veteran was seen for complaints that included intermittent swelling of the right cervical neck and cervical neck stiffness.  Following the examination no cervical spine disorder was diagnosed, but rather the Veteran was diagnosed with a history of right side adenopathy.  

The Veteran was subsequently afforded a VA examination in July 2010 in connection with his claim and was diagnosed following the examination as having a cervical strain.  Consequently, the Veteran is currently shown to have a current disorder of the cervical spine, a prerequisite for any claim for service connection.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

As for the remaining elements that need to be satisfied in order to grant service connection, evidence of an inservice incurrence of an injury and medical evidence of a nexus or a relationship between a current disability and the inservice injury, the Board will concede that the blast injury documented in service treatment records will satisfy the inservice incurrence element.  However, there is an absence of any medical evidence that even suggest that the Veteran has a cervical spine disorder that is related to service.  

The Veteran has submitted no medical evidence that supports his contention that he has a cervical spine disorder that is related to service.  The only medical evidence of record that addresses the etiology of the Veteran's currently diagnosed cervical spine disorder is contained in the July 2010 VA examination report, and the opinion expressed by the examiner was not favorable to the Veteran's claim.  

In this regard, the examiner indicated that the Veteran's claims file had been reviewed in connection with the examination, and the examiner made specific reference to the Veteran's service treatment records and the 1943 blast injury he sustained during service.  It was indicated that those records contained no mention of an injury to the neck.  The examiner also noted the Veteran's report as to the onset of his neck pain, recording that he developed non traumatic neck pain approximately 5 years ago.  Following the examination and the review of the Veteran's claims file, the examiner concluded that the Veteran's neck disorder was not related to events that occurred during service, again noting that the Veteran developed non traumatic neck pain approximately 5 years ago.

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran is clearly competent to report symptomatology he experiences in his neck or cervical spine, including the date of the onset of the symptomatology he experiences.  However, the Veteran is not competent to offer an opinion as to the etiology of his currently diagnosed cervical spine disorder and whether it is related to the service, particularly the blast injury he sustained in 1943.  The record does not reflect that the Veteran possesses the necessary medical qualification to offer such an opinion.  Therefore, in the absence of some medical evidence that suggests that the Veteran currently has a cervical spine disorder that is in some way related to service, the Board must concluded that the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Accordingly, service connection for a cervical spine disorder is denied.

Bilateral Hip Disorder

With respect to the Veteran's claim for service connection for a bilateral hip disorder, in a statement dated in May 2006 the Veteran's representative requested reopening of his claim for service connection for bilateral degenerative changes of the hips (originally claimed as left hip pain) secondary to his service connected pes planus.  By way of new and material evidence the representative pointed to a treatment record dated in December 2004 that contained a diagnosis of degenerative changes of both hips.

At this point the Board would observe that the Veteran's claim for service connection for a left hip disorder was previously considered and denied by the VA in a rating decision dated in January 2004.  Consequently, new and material evidence is necessary to reopen the claim for service connection for a left hip disorder.  (The claim for service connection for a right hip disorder has not previously been considered by the VA.)  

In this regard, a review of the January 2004 rating decision reflects that the claim for service connection for a left hip disorder was denied because there was no evidence of a current left hip disorder.  Since VA treatment records, including the December 2004 record referred to by the Veteran's representative, now contain a diagnosis of a left hip disorder, specifically degenerative changes of both hip, the Board finds that new and material evidence has been submitted to reopen this previously denied claim and will address this issue on the merits together with the claim for service connection for a right hip disorder.

Service treatment records, including the report of the physical examination performed in July 1945 in connection with his discharge from service, contain no evidence of complaints, treatment or diagnosis pertaining to the hips.  A report of a VA examination performed in July 1946 also contains no evidence of complaints, treatment or diagnosis pertaining to the hips.  While the Veteran was seen by the VA for complaints of left hip pain in November 1998 and February 2002, it was not until a VA x-ray of the hips dated in December 2004 documented the presence of a bilateral hip disorder with a diagnosis of degenerative changes of both hips.  Thus a current disorder of the hips is shown by the record.

As for the etiology of the degenerative arthritis of the hips and whether it was related to service or the service conned pes planus, as discussed above, since the Veteran does not have medical training, he is not competent to offer an opinion that requires such knowledge.  The Veteran has also not submitted any medical evidence to support his contention that his degenerative arthritis of the hips is related to his service connected pes planus or to service.  As a result the Veteran was afforded a VA examination in October 2006 in order to address this medical question.

The report of the October 2006 VA examination reflects that the examiner indicated that the Veteran's claims file had been reviewed in connection with the examination.  The examiner made specific reference to the Veteran's service treatment records and the 1943 blast injury he sustained during service, and noted that no hip injury was mentioned at that time.  Following the examination and the review of the Veteran's claims file, the examiner stated that regarding the degenerative joint disease of both hips and it's relation to service or to the service connected pes planus, the examiner could not offer an opinion "because such knowledge is not available in the medical literature and any opinion would be speculation."  

The Board would also observe that the nature of the Veteran's bilateral hip disorder - degenerative joint disease or osteoarthritis, would appear, by definition, to not be the type of disability that would be associated with or related to service or to the service connected pes planus.  In this regard, "[d]egenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (emphasis added).  "Osteoarthritis is noninflammatory degenerative joint disease occurring chiefly in older persons, characterized by degeneration of the articular cartilage, hypertrophy of bone at the margins, and changes in the synovial membrane."  Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (emphasis added).  

Therefore, in the absence of medical evidence which suggests that the Veteran's current bilateral degenerative changes of the hips is related to service or to his service connected pes planus, the Board must conclude that the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Accordingly, service connection for a left and right hip disorder is denied.

Right Shoulder Disorder

The Veteran's claim for service connection for a right shoulder disorder was previously considered and denied by the VA in a rating decision dated in February 2003.  That rating decision noted that the Veteran's service treatment records contained no evidence of complaints, treatment or diagnosis of a left shoulder and that the January 2003 VA examination noted that the Veteran claimed to have hurt his right shoulder in a recent fall.  Based on the evidence then of record, the February 2003 rating decision denied service connection for a right shoulder disorder since it was neither occurred in, nor was caused by service, and there was no evidence that it was secondary to any service connected disability.

The Veteran was notified of this decision and of his appellate rights by way of a letter to him dated in February 2003.  The Veteran did not appeal that decision and it is now final.

As indicated above, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

The evidence associated with the claims file after the February 2003 rating decision consists of additional VA and private treatment records, statements and testimony from the Veteran and the report of a VA examination performed in June 2010.  At this point the Board would note that all of this evidence is new to the extent that it was not previously of record at the time of the February 2003 rating decision.  In addition, the Board, as did the RO, finds that statements and contentions of the Veteran that he sustained a right shoulder injury in combat, specifically in the blast injury documented in service treatment records, constitute both new and material evidence.  Consequently the previously denied claim for service connection for a right shoulder disorder is reopened and the claim will be review on the merits.

As set forth above, the Veteran's service treatment records document that he sustained a blast injury during service.  These records show that in March 1943 he sustained injuries when he was hurled a distance of 40 feet by an exploding shell.  However, these treatment records, as well as the Veteran's other service treatment records, including the report of the physical examination performed in July 1945 in connection with his discharge from service, contain no evidence of complaints, treatment or diagnosis pertaining to the right shoulder. 

Medical records dated following the Veteran's separation from service include a report of a VA examination performed in July 1946.  As was the case with the Veteran's service treatment records, this examination report contains no evidence of complaints, treatment or diagnosis pertaining to the right shoulder.  

A VA treatment record dated in September 1999 reflects that the Veteran was seen for evaluation of right shoulder pain.  At that time the Veteran reported that the pain began approximately six months ago when he slipped and struck his right shoulder against a car.  The impression following the examination was subacromial bursitis with impingement syndrome.

The Veteran was afforded a VA examination of his right shoulder in January 2003, at which time the Veteran reported that he had injured his right shoulder in a fall approximately two years ago and had been diagnosed as having a torn tendon in his right shoulder.  The Veteran also reported that he had sustained a fracture of the left clavicle of the left shoulder during service.  Following the examination the pertinent diagnosis was tendon damage of the right shoulder from a recent fall.  

The Veteran was afforded an additional VA examination in July 2010 after the RO had reopened the previously denied claim in order to obtain an opinion as to the etiology of the right shoulder disorder.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination, and specific reference was made to the Veteran's service treatment records and the 1943 blast injury he sustained during service.  The Veteran related the onset of his right shoulder pain to 1999 when he tore his right rotator cuff when reaching for something on a shelf.  The Veteran denied any right shoulder problems prior to that date.  Following the examination and the examiners review of the record, the diagnosis was of right shoulder degenerative joint disease.  In offering an opinion the examiner noted that there was no mention of a right shoulder injury during service, which the Veteran confirmed, and concluded that the right shoulder disorder was not related to events that occurred during service since the Veteran first injured his right shoulder in 1999.

Based on this record the Board concludes that the preponderance of the evidence is against the claim for service connection for a right shoulder disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  First, there is no evidence that the Veteran sustained an injury to his right shoulder during service, a fact he confirmed at the time of the July 2010 VA examination.  Second, there is no evidence of any right shoulder complaints until the Veteran sustained an injury to his right shoulder in 1999, decades following service.  And lastly, there is no medical evidence that relates any currently diagnosed right shoulder disorder to service, including the blast injury the Veteran sustained during service.  The only medical evidence that addresses the etiology of the Veteran's right shoulder disorder is contained in the July 2010 VA examination which concludes that the right shoulder disorder was not related to events that occurred during service since the Veteran first injured his right shoulder in 1999.  The Board would also again note that the "degenerative joint disease" of the right shoulder diagnosed following the VA examination is by definition "arthritis of middle age," Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992), or a disease "occurring chiefly in older persons."  Bierman v. Brown, 6 Vet. App. 125, 126 (1994).  Accordingly, service connection for a right shoulder disorder is denied.

Left Leg Length Discrepancy

The Veteran's claim for service connection for a left leg length discrepancy (then described as a left leg condition) was previously considered by the VA in a rating decision dated January 2004, and most recently in May 2005 rating decision.  The evidence for consideration at that time included the Veteran's service treatment records, VA treatment records and the report of a VA examination performed in April 2005.  The May 2005 rating decision acknowledged that VA treatment records showed the Veteran had a left leg that was approximately 1/2 inches shorter than the right.  The VA examination report, which included a review of the Veteran's claims file, concluded with the examiners opinion that the left leg length discrepancy was not related to the Veteran's service connected injuries or activities, and it was not related to the injury that occurred to the right foot following an explosion.  The examiner stated that on examination the discrepancy seemed to be from a somewhat slighter femur.  Based on the evidence then of record, it was concluded that the left leg condition was not incurred in or aggravated during service.

The Veteran was notified of this decision and of his appellate rights by way of a letter to him dated in May 2005.  The Veteran did not appeal that decision and it is now final.

As indicated above, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

The evidence associated with the claims file after the May 2005 rating decision consists of additional VA and private treatment records, as well as statements and testimony from the Veteran.  However, while this evidence is "new," in that it was not of physically of record at the time of the May 2005 rating decision, it is not "material" because none of the evidence contains any medical opinion that even suggests that the Veteran's left leg length discrepancy is in any way related to service or to a service connected disability.  

While the Veteran has presented evidence of a relationship between his left leg length discrepancy and service by way of his own statements and testimony, he is not competent to offer an opinion that requires medical knowledge.  Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.  Under the circumstances of this case, the Board finds that the etiology of the Veteran's left leg length discrepancy is beyond his competence, and does not constitute new and material evidence to reopen the previously denied claim.

Consequently the Board concludes that new and material evidence has not been presented to reopen the previously denied claim for service connection for the Veteran's left leg length discrepancy.  Simply put, what was missing at the time this claim was previously considered and denied was medial evidence of a nexus or relationship between the Veteran's left leg length discrepancy and service or to a service connected disability.  Absent such evidence, the Veteran's claim remains denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a right hip disorder, to include as secondary to a service connected disability, is denied.

New and material evidence having been submitted, the claim for service connection for a left hip disorder is reopened, and to this extent only, the appeal is granted.  

Service connection for a left hip disorder, to include as secondary to a service connected disability, is denied.

New and material evidence having been submitted, the claim for service connection for a right shoulder disorder is reopened, and to this extent only, the appeal is granted.  

Service connection for a right shoulder disorder is denied.

New and material evidence not having been submitted, the claim for service connection for left leg length discrepancy is not reopened and remains denied.  


REMAND

In connection with the Veteran's claim for an increased evaluation for his PTSD, a preliminary review of the record discloses a need for further development prior to final appellate review.  With respect to this issue, it appears that there are additional VA treatment records that have not been obtained.  Also, in light of the Veteran's testimony the undersigned is of the opinion that the Veteran should be afforded an addition VA examination to determine the current severity and manifestations of his PTSD.

At the Veteran's hearing he testified that he received regular treatment for his PTSD and that the frequency of that treatment had recently increased from every couple of months to a monthly appointment with a psychiatrist and twice monthly group sessions.  See Transcript at 22 & 31.  The last VA treatment records associated with the claims file by the RO were dated prior to July14, 2010 and the Veteran submitted a VA treatment record dated in February 2011.  

Given the frequency of the Veteran's PTSD treatment it would appear that there would be treatment records dated between mid - July 2010 and February 2011, as well as after February 2011.  The VA is deemed to have constructive knowledge of those records and, in this case, has actual knowledge of the likely existence of those records.  As such, they are considered to be evidence which is of record at the time any decision is made, and should be associated with the claims file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error. . . .")  As such, these records must be obtained before appellate review may continue.

In addition, the evidence reflects that the Veteran has required significant treatment for his PTSD since the last VA examination was conducted in December 2008.  This suggests the possibility that the disability may have increased in severity since the date of that examination.  Under these circumstances the Veteran should be afforded an additional VA examination to assess the extent, severity and manifestations of his PTSD.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, the undersigned concludes that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all records of VA treatment the Veteran has received since July 14, 2010.

2.  The Veteran should be afforded a psychiatric examination to ascertain the severity and manifestations of his PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination of the Veteran, the examiner is requested to report complaints and clinical findings associated with the Veteran's PTSD in detail.  In doing so the examiner is requested to assign an Axis V diagnosis (Global Assessment of Functioning Scale score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, that represents only the symptomatology attributable the Veteran's PTSD.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.  

3.   When the development requested has been completed, the issue of increased rating for PTSD should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


